Case 9:19-cr-80056-RKA Document 49 Entered on FLSD Docket 08/13/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-80056-CR-ALTMAN


  UNITED STATES OF AMERICA

  vs.

  YUJING ZHANG,
                        Defendant.
  ________________________________________/


                               GOVERNMENT’S WITNESS LIST


         United States of America, by the undersigned Assistant United States Attorney,

  hereby gives notice of the Government’s intent to call the following witnesses at trial:

        1.    United States Secret Service Special Agent Krystle Kerr

        2.    Willy Isidore

        3.    United States Secret Service Special Agent Brennan Fortune

        4.    Ariela Grumaz

        5.    United States Secret Service Special Agent Samuel Ivanovich

        6.    United States Secret Service Special Agent Craig Williams

        7.    United States Secret Service Special Agent Colin Mack

        8.    Federal Bureau of Investigation Forensic Examiner Ricardo Soto




                                               1
Case 9:19-cr-80056-RKA Document 49 Entered on FLSD Docket 08/13/2019 Page 2 of 2




       9.    Federal Bureau of Investigation Intelligence Analyst Erin N. O’Neal

       10.   Federal Bureau of Investigation Intelligence Analyst Alyssa Hernandez

       11.   Federal Bureau of Investigation Linguist Catherine K.S. Chang



                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                                s/Rolando Garcia
                                                ROLANDO GARCIA
                                                Assistant United States Attorney
                                                Florida Bar 763012
                                                500 S. Australian Ave., Suite 400
                                                West Palm Beach, Florida 33401
                                                Rolando.Garcia@usdoj.gov
                                                Tel: (561) 820-8711
                                                Fax: (561) 659-4526



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 13, 2019, the undersigned electronically filed

  the foregoing document with the Clerk of the Court using CM/ECF.


                                                s/Rolando Garcia
                                                ROLANDO GARCIA
                                                Assistant United States Attorney




                                            2
